United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
                       UNITED STATES COURT OF APPEALS
                                FIFTH CIRCUIT                             September 7, 2007

                                                                        Charles R. Fulbruge III
                                                                                Clerk
                                  No. 06-50739
                                Summary Calendar


                          UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee

                                       versus

                           PEDRO BARRAZA-RODRIGUEZ,


                                                            Defendant-Appellant.


              Appeal from the United States District Court
                    for the Western District of Texas
                            (3:05-CR-1920-ALL)


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges

PER CURIAM:*

      Pedro Barraza-Rodriguez pleaded guilty to violating 8 U.S.C.

§ 1326 by reentering the United States after having been deported.

The district court sentenced him to 57 months in prison to be

followed by three years of supervised release.                    He contends his

sentence is unreasonable because the district court failed to

consider his long ties to the United States and his alcoholism as

factors in mitigation of his sentence.                  He also challenges the

constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
and aggravated felony convictions as sentencing factors rather than

elements of the offense.

      Sentences imposed under 8 U.S.C. § 3553(a) are reviewed on

appeal for reasonableness.    United States v. Booker, 543 U.S. 220,

261-262 (2005); United States v. Mares, 402 F.3d 511, 520 (5th Cir.

2005), cert denied, 546 U.S. 828 (2005).           As Barraza-Rodriguez

concedes, his first contention, which challenges our precedent

holding sentences within properly calculated guidelines ranges are

presumed to be reasonable, fails in the light of Rita v. United

States,    127 S. Ct. 2456, 2462 (2007).

      Barraza-Rodriguez does not maintain his guidelines range was

improperly calculated.     Moreover, a sentence within a properly

calculated    guidelines   range   is   entitled    to great deference.

Mares, 402 F.3d at 520.     In reviewing such a sentence, we merely

ask whether the district court abused its discretion in imposing

it.   Rita, 127 S. Ct. at 2465.    Barraza-Rodriguez has not shown an

abuse of discretion.

      Barraza-Rodriguez’s second claim challenges, in the light of

Apprendi v. New Jersey, 530 U.S. 466 (2000), the constitutionality

of 8 U.S.C. § 1326(b)’s treatment of prior felony and aggravated

felony convictions as sentencing factors rather than as elements of

the offense that must be found by a jury.     This issue is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although     Barraza-Rodriguez     contends   Almendarez-Torres     was

                                    2
incorrectly decided and that a majority of the Supreme Court would

overrule Almendarez-Torres in the light of Apprendi, we have

repeatedly    rejected       such    arguments    on   the      basis     that

Almendarez-Torres      remains      binding.     See   United    States     v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005), cert. denied, 546
U.S. 919 (2005).    Barraza-Rodriguez properly concedes his argument

is   foreclosed   in   the   light    of   Almendarez-Torres    and   circuit

precedent, but raises it here to preserve it for further possible

review.

                                                                AFFIRMED




                                       3